DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abraham Hershkovitz on 7/30/2021. Applicant agreed to amend claims 14, 16, 20, 34, and 35 to overcome 35 U.S.C 101 and 112 issues in the reply dated 07/19/2021. 
The application has been amended as follows:
In claim 14, lines 3 and 4 now read “a first layer [having a surface] configured to be in thermal contact with a surface of an organism;”
In claim 14, lines 9 to 11 now read “a second temperature sensor configured to be thermally insulated from an organism, the first and second temperature sensors being located above the second layer;”
Claim 16 was amended as follows:
16. The sensor according to claim 15, further comprising a device for harvesting electrical energy [and the at least one energy storage unit], wherein the harvested energy is stored in the energy storage unit.
Claim 20 was amended as follows:
20. The sensor according to claim 14, wherein the radiating element [functions] is configured to function as a receiving element for energy harvesting.
In claim 34, line 2 now reads “a first layer [having a surface] configured to be in thermal contact with a surface of an organism;”
configured to be thermally insulated from an organism, the first and second temperature sensors being located above the second layer;”
In claim 35, line 2 now reads “a first layer [having a surface] configured to be in thermal contact with a surface of an organism;”
In claim 35, lines 7 to 8 now read “a second temperature sensor configured to be thermally insulated from an organism, the first and second temperature sensors being located above the second layer;”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/JASIM AHMAD NAEEM/               Examiner, Art Unit 3791